employment agreement

THIS EMPLOYMENT AGREEMENT (this “Agreement”), made and entered into as of
December 12, 2017 (the “Effective Date”), by and between MassRoots, Inc. (the
“Company”), and Isaac Dietrich (the “Executive”).

R E C I T A L S

WHEREAS, the Company desires to employ Executive in the capacity hereinafter
stated, and Executive desires to enter into the employ of the Company in such
capacity, on the terms and conditions set forth herein;

WHEREAS, the parties hereto acknowledge that Executive’s employment will be “at
will”; and

WHEREAS, the Company and Executive desire to set forth in writing the employment
relationship that exists between the Company and Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Company and Executive as
follows:

1.                  Employment. The Company hereby employs Executive as the
Chief Executive Officer (the “Position”) and Executive hereby accepts such
employment, upon the terms and subject to the conditions set forth in this
Agreement.

 

2.                  Term of Employment. The period of Executive’s employment
under this Agreement shall begin as of the Effective Date, and shall continue
until the termination of employment pursuant to Section 7 below (the “Employment
Period”).

 

3.                  Duties and Responsibilities. The duties and responsibilities
of the Executive shall include the duties and responsibilities as the Company’s
Board of Directors of the Company (the “Board”). May from time to time assign to
the Executive.

 

Executive shall, during the Employment Period, devote Executive’s full and
undivided attention, business energies and talents to fulfilling the duties of
the Position. Nothing in this Section 3 shall prohibit the Executive from: (A)
serving as a director or member of any other board, committee thereof of any
other entity or organization; (B) delivering lectures, fulfilling speaking
engagements, and any writing or publication relating to his area of expertise;
(C) serving as a director or trustee of any governmental, charitable or
educational organization; (D) engaging in additional activities in connection
with personal investments and community affairs, including, without limitation,
professional or charitable or similar organization committees, boards,
memberships or similar associations or affiliations or (E) performing advisory
activities, provided, however, such activities are not in competition with the
business and affairs of the Company or would tend to cast Executive in a
negative light in the reasonable judgment of the Board.

  

 



 

4.                  Location of Employment. Executive shall work primarily out
of the Company’s offices, with travel required as requested by the Board.

 

5.                  Compensation.

 

(a) Base Salary. Subject to the terms and conditions of this Agreement, during
the Employment Period, Executive shall receive an annual salary of one hundred
forty-five thousand dollars ($145,000) (“Base Salary”) paid in accordance with
the Company’s normal payroll practices. The Company may make such deductions,
withholdings or payments from sums payable to Executive hereunder which are
required by law for taxes and similar charges. The Company will review
Executive’s Base Salary in accordance with the Company’s normal payroll
procedures.

 

(b) Annual Bonus. The Executive shall be eligible to receive an annual bonus the
(“Annual Bonus”) as determined by the Compensation Committee or the Board (the
“Compensation Committee”). The Annual Bonus shall be paid by the Company to the
Executive promptly after determination that the relevant targets, if any, have
been met, it being understood that the attainment of any financial targets
associated with any bonus shall not be determined until following the completion
of the Company’s annual audit and public announcement of such results and shall
be paid promptly following the Company’s announcement of earnings. In the event
that the Compensation Committee is unable to act or if there shall be no such
Compensation Committee, then all references herein to the Compensation Committee
(except in the proviso to this sentence) shall be deemed to be references to the
Board. Upon his termination from employment, the Executive shall be entitled to
receive a pro-rata portion of the Annual Bonus calculated based upon his final
day of employment, regardless of whether he is employed by the Company through
the conclusion of the fiscal quarter or year, as the case may be, on which the
Annual Bonus is based.

 

(c) Equity Awards. The Executive shall be eligible for such grants of awards
under a Company incentive plan (or any successor or replacement plan adopted by
the Board and approved by the stockholders of the Company, as required by law,
or as the Compensation Committee or Board may from time to time determine (the
“Share Awards”).  Share Awards shall be subject to the applicable plan terms and
conditions, provided, however, that Share Awards shall be subject to any
additional terms and conditions as are provided herein or in any award
certificate(s), which shall supersede any conflicting provisions governing Share
Awards provided under such plan.

 

6.                  Expenses. The Executive shall be entitled to prompt
reimbursement by the Company for all reasonable ordinary and necessary travel,
entertainment, and other expenses incurred by the Executive while employed (in
accordance with the policies and procedures established by the Company for its
senior executive officers) in the performance of his duties and responsibilities
under this Agreement; provided, that the Executive shall properly account for
such expenses in accordance with Company policies and procedures.

  

 



 

7.                  Benefits.

(a)               Vacation. Executive shall be entitled to use up to as many
days as permitted by management per year.

 

(b)               Other Benefits. Executive, when and to the extent eligible
pursuant to the terms of any such benefit plan, shall be entitled to participate
in such employee benefit plans (e.g., health, dental and life insurance as well
as 401k) as those plans may be amended from time to time and as are offered by
the Company to its managerial or salaried executive employees and/or its senior
executive officers in the sole discretion of the Company. Should Executive elect
to participate in any such employee benefit plan, Executive shall be responsible
for any and all required employee premiums, contributions, co-insurance and
costs associated with said plans.

 

8.                  Termination of Employment.

 

(a)               At will Employment. The parties hereto acknowledge that
Executive’s employment hereunder is “at will”, that is, Executive may be
terminated by the Company or Executive may voluntarily resign, at any time with
or without cause. Absent exigent circumstances, (i) in the event that the
Company determines to terminate Executive’s employment hereunder, the Company
will provide two (2) week’s notice prior to such termination and (ii) in the
event that Executive determines to terminate his employment hereunder, Executive
will provide two (2) week’s notice prior to such termination. If either party
provides notice of termination, the Company may, in its sole discretion, at any
time during the notice period terminate Executive’s employment effective
immediately in consideration for a lump sum payment for the remainder of the two
(2) week notice period. The date upon which any party hereto terminates
Executive’s employment shall be referred to as the “Termination Date”.

 

Upon the Termination Date, and except as otherwise specifically set forth
herein, the Company shall have no obligation to make payments to Executive
pursuant to Section 5 hereof, except any accrued but unpaid compensation and as
otherwise required by law. In addition, the Company shall reimburse the
Executive for expenses incurred pursuant to Section 6 hereof and provide the
benefits described in Section 7 hereof for periods after Executive’s employment
with the Company is terminated.

 

If the Executive elects to receive Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) benefits, the Company will pay the premium required for such
coverage for the Executive for a period of twelve (12) months from the
Termination Date; however, should the Executive become enrolled in health
benefits by a subsequent employer prior to twelve (12) months following the
Termination Date, the Executive must notify the Company and the Company’s
obligation to pay COBRA co-payments shall thereupon cease. Notwithstanding
anything to the contrary in this Agreement, if the Company determines in its
sole discretion that it cannot provide the COBRA premiums without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act) or incurring an excise or penalty tax, the Company
will in lieu thereof provide to the Executive a taxable monthly payment in an
amount equal to the monthly COBRA premium that the Executive would be required
to pay to continue his group health coverage in effect on the Termination Date,
which payments will commence in the month following the month in the Company
determines that it cannot provide the COBRA premiums and will end on the earlier
of (i) the date the Executive becomes covered by another health plan, or (ii)
twelve (12) months following the Termination Date.

  

 



 

(b)               Death. Executive’s employment hereunder shall terminate upon
the death of Executive. The Company shall have no obligation to make payments to
Executive pursuant to Section 5 hereof, except any accrued but unpaid
compensation and as otherwise required by law. In addition, the Company shall
provide reimbursement for expenses incurred pursuant to Section 6 hereof. The
Company shall have no obligation to make payments to Executive pursuant to
Section 7 hereof except as otherwise required by law or the terms of any
applicable benefit plan for periods after the date of Executive’s death, payable
to Executive ’s beneficiary, as Executive shall have indicated in writing to the
Company (or if no such beneficiary has been designated, to Executive ’s estate).

 

9.                  Non-Disclosure.

 

(a)               Confidential Information. “Confidential Information” means all
confidential and proprietary information of the Company, its Affiliates (as
defined below), its customers, its prospective customers and its suppliers,
whether or not such information is protected by statute, common law, proprietary
rights, or otherwise, and including, without limitation: names, addresses,
contact persons and other information relating to the Company’s or any
Affiliate’s customers or prospective customers and their personnel and suppliers
or prospective suppliers and their personnel; current, past, potential or
prospective commissions, premiums, prices, costs, profits, markets, products,
services and innovations; business expansion plans, including electronic
business development; internal practices and procedures; trade secrets;
technologies, developments, inventions or improvements; and any other
information relating to the business of the Company, its Affiliates, customers
or suppliers.

 

(b)               Disclosure of Confidential Information. As an employee of the
Company, Executive will learn and will have access to Confidential Information.
Executive acknowledges and agrees that the Company developed this Confidential
Information at significant expense, it is proprietary to the Company, and it is
and shall remain the exclusive property of the Company. Executive further
acknowledges and agrees that the Confidential Information is highly valuable and
proprietary to the Company and that the disclosure of any such Confidential
Information to third parties or the otherwise unauthorized use of the
Confidential Information by Executive would cause the Company serious and
irreparable harm. Accordingly, Executive agrees not to, without the express,
written consent of the Company, while engaged by the Company as an Executive or
after such engagement, disclose, copy, make any use of, or remove from the
Company’s premises the Confidential Information except as required in the
performance of Executive’s duties and responsibilities to the Company. Upon
Executive’s termination as an employee of the Company, Executive shall
immediately deliver to the Company any Confidential Information and all copies
thereof, whether in hard copy, computerized or other form, which are in the
possession or control of Executive.

 

(c)               Disclosure of Customer and Advertiser Confidential
Information. As an employee of the Company, Executive will also learn and will
have access to Confidential Information belonging to the Company’s customers and
advertisers. Executive agrees not to, without the express, written consent of
the Company, either while engaged by the Company or thereafter, disclose, copy,
make any use of, or remove from the Company’s premises Confidential Information
of the Company’s customers or suppliers except as may be required in the
performance of Executive’s duties and responsibilities as an employee of the
Company.

  

 



 

“Affiliate” shall mean with respect to any person, any other person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with, such first mentioned person. As used in this
definition of Affiliate, the term “control” (including “controlled by”, or
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through ownership of voting securities, as trustee, by contract,
or otherwise.

10.              Technology Ownership. Executive hereby assigns to the Company
all inventions, discoveries, designs, trade secrets, formulae, processes,
methods, techniques, mask works, improvements, developments, concepts, computer
programs, databases and works which Executive may make or acquire during the
Employment Period, whether or not during working hours and whether made solely
or jointly with others, that (1) are related to the Business (as defined below)
of the Company at the time they are made or acquired, or (2) are made using the
equipment, supplies, facilities, or proprietary information of the Company, as
well as all patents, patent applications, copyrights, copyright registrations
and all other intellectual property rights which cover, protect or are embodied
in any of the foregoing.

 

“Business” shall mean any business which engages in the setup, scheduling,
management or planning of conferences or events, and any other business in which
the Company may engage during the term of Executive’s engagement. 

 

11.              Remedies. Executive acknowledges that the Company may be
irreparably injured by a violation of Sections  9 or 10 and agrees that the
Company shall be entitled to an injunction restraining Executive from any actual
or threatened breach of Sections 9 or 10 or to any other appropriate equitable
remedy without bond or other security being required. Each of the parties to
this Agreement will be entitled to enforce its rights under this Agreement, to
recover damages and costs (including reasonable attorney’s fees and expenses)
caused by any breach of any provision of this Agreement and to exercise all
other rights existing in its favor.

 

12.              Severability; Enforceability. If any term or provision of this
Agreement is held or deemed to be invalid or unenforceable, in whole or in part,
for any reason, such term or provision shall be ineffective to the extent of
such invalidity or unenforceability only, and the remaining terms and provisions
of this Agreement shall continue in full force and effect. The Company and
Executive desire and intend that the restrictions be given effect to the maximum
extent permitted by law and equity. They therefore respectfully request that any
restriction determined to be overbroad in any manner shall be interpreted or
reformed to give that restriction the maximum effect permissible by applicable
law and equity, and Executive agrees to the enforcement of the restriction as so
modified.

 

13.              Waiver of Breach. The waiver by either the Company or Executive
of a breach of any provision of this Agreement shall not operate as or be deemed
a waiver of any subsequent breach by either the Company or Executive.

 

14.              Successors. This Agreement shall be binding on, and inure to
the benefit of, the Company and its successors and assigns, including any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.

  

 



 

15.              Nonalienation. The interests of Executive under this Agreement
are not subject to the claims of Executive’s creditors other than the Company,
and may not otherwise be voluntarily or involuntarily assigned, alienated or
encumbered except to Executive’s beneficiary or estate upon his/her death and
except as otherwise required by law. Any attempted assignment in violation of
this provision shall be void.

 

16.              Notices. Any notice given by a party under this Agreement shall
be in writing and shall be deemed to be duly given (i) when personally
delivered, or (ii) upon delivery by Federal Express, United States Express Mail
or similar overnight courier service which provides evidence of delivery, or
(iii) when delivered by facsimile transmission if a copy thereof is also
delivered in person or by overnight courier.

 

Notice to the Company shall be sufficient if given to:

Isaac Dietrich

Isaac@massroots.com

 

Notice to Executive will be sufficient if given to (Executive’s email address):

Isaac Dietrich

Isaac@massroots.com

 

17.              Amendment. This Agreement may not be amended or canceled except
by mutual agreement of the parties in writing.

 

18.              No Third Party Beneficiaries. Except for Section 8(b), nothing
in this Agreement is intended, nor shall it be construed, to confer any rights
or benefits upon any person other than the parties hereto, and no other person
shall have any rights or remedies hereunder.

 

19.              Complete Agreement. This Agreement contains the entire
agreement between the parties hereto with respect to the transactions
contemplated herein and supersedes all previous negotiations, commitments, and
writings relating to the subject matter hereof.

 

20.              Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without giving
effect to the conflict of laws principles thereof. The parties consent to the
exclusive jurisdiction of the state and federal courts of Colorado for the
purpose of any suit, action or other proceeding arising out of or otherwise
related to this Agreement, and expressly waive any and all objections they may
have as to venue in any such courts.

 

21.              Section Headings. The Section headings of this Agreement are
for convenience of reference only and do not form a part hereof and do not in
any way modify, interpret, or construe the intentions of the parties.

 

22.              Rules of Construction. Whenever the context so requires, the
use of the singular shall be deemed to include the plural and vice versa.

  

 



 

23.              Counterparts. This Agreement may be executed in one or more
counterparts (including by way of facsimile) and all such counterparts shall
constitute one and the same instrument.

 

24.              Arbitration. If a dispute arises under this Agreement that
cannot be resolved informally by the parties, a party to the dispute shall
invoke the procedures set forth in this Section 24. All disputes shall be solely
and finally determined by arbitration in by one arbitrator in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator’s award shall be final and binding on the parties; provided, however,
that the arbitrator shall base his/her or his/her award on applicable law and
judicial precedent, shall include in such award the findings of fact and
conclusions of law upon which the award is based, and shall not grant any remedy
or relief that a court could not grant under applicable law. Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof; provided, however, that nothing herein shall impair the Company’s right
to seek equitable relief from a court of competent jurisdiction for a breach or
threatened breach of Section 9 or 10 hereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

IN WITNESS WHEREOF, Exeuctive and the Company have executed this Employment
Agreement as of the day and year first above written.

 

  MASSROOTS, INC.  

 

 

     

By: .

Isaac Dietrich, CEO

   

EXECUTIVE:

             

.

Isaac Dietrich

   

 

  

